                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                           5:20-CR-00010-KDB-DSC-1
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 MICHAEL ANTHONY HORTON                     )
                                            )

         THIS MATTER is before the Court upon motion of the defendant pro se for

compassionate release and reduction in sentence based on the COVID-19 pandemic

under 18 U.S.C. § 3582(c)(1)(A) and the First Step Act of 2018. (Doc. No. 102).

         Section 603(b) of the First Step Act amended § 3582(c)(1)(A), which

previously only allowed a court to reduce a term of imprisonment on motion of the

Director of Prisons (BOP). Now a court may entertain a motion filed by a

defendant: (1) after full exhaustion of all administrative rights to appeal a failure of

the BOP to bring a motion on his behalf; or (2) after lapse of 30 days from the

receipt of such a request by the warden of his facility, whichever is less.

         Here, defendant states than he has not even requested compassionate release

from the warden. Id. at 4. Thus, the motion fails to show that the defendant has

fully exhausted his administrative rights to appeal a failure of the BOP to bring a

motion on his behalf or that 30 days have elapsed from the warden’s receipt of a

request. Likewise, the defendant claims to have hypertension and an enlarged

prostate but fails to provide his BOP medical records to substantiate his medical

claims. Therefore, the Court will not consider the merits of his claim. United States




     Case 5:20-cr-00010-KDB-DSC Document 104 Filed 03/04/21 Page 1 of 2
v. Raia, 954 F.3d 594, 595 (3d Cir. 2020) (denying motion for compassionate release

based on COVID-19 where defendant did not seek relief from BOP).

      IT IS, THEREFORE, ORDERED, that the defendant’s pro se motion for

compassionate release and reduction in sentence (Doc. No. 102), is DENIED

without prejudice to a renewed motion properly supported by evidence and after

exhaustion of his administrative remedies.

      SO ORDERED.



                          Signed: March 4, 2021




     Case 5:20-cr-00010-KDB-DSC Document 104 Filed 03/04/21 Page 2 of 2
